DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Geiser (US 9409244) in view of Musser (US 2906143).
Regarding claim 1, Geiser discloses a method of machining a tooth flank of a gear 3 with a finishing tool 1 by providing relative movement between the tool and gear along a path (any combination of the movements described in (Col. 4, Line 62 – Col. 5, Line 12). This path produces a desired tooth flank geometry. Geiser does not disclose the particular claimed tooth flank geometry that provides a motion graph curve consisting of a sinusoidal curve.
However, Musser discloses a particular tooth flank geometry that when brought into mesh with a mating tooth flank under no or light load, forms a tooth pair that provides a motion graph curve consisting of a sinusoidal curve (Fig. 13, Col. 5, Lines 48-60).
.
Response to Arguments
Applicant's arguments filed 11/19/2021 with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues that neither Geiser nor Musser disclose the claimed motion graph curve. This argument is respectfully traversed.
As Applicant asserts, Musser discloses in Figure 13, a graph that describes the movement of the teeth of a gear tooth pair. This graph is clearly then a ‘motion graph curve’ that measures tooth engagement which is all that is required by claim 1. The arguments made by Applicant regarding the outer ring being stationary and not rotating, or requiring the gear pair to be a ‘rolling gear pair’ are things that are not claimed in the instant claims. Simply because only one gear of Musser is moving, does not preclude this arrangement and graph displaying the motion graph curve of said gear when it is engaged in tooth-to-tooth mesh/mating with the outer gear.
Accordingly the above rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Alan Snyder/Primary Examiner, Art Unit 3722